Citation Nr: 0506952	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for loss of upper and lower 
teeth for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from January 1955 to November 
1957 and from October 1961 to August 1962.

This appeal arises from a March 2002 rating decision of the 
Detroit, Michigan Regional Office (RO).

By decision of the Board in January 2004, the issue of 
entitlement to service connection for loss of upper and lower 
teeth for compensation purposes was denied.  The veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  This case is once again before the 
Board pursuant to a November 2004 order of the Court wherein 
the Board's January 2004 decision was vacated and the 
veteran's appeal was remanded to the Board for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
compensation benefits for the loss of upper and lower teeth.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2004).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2004) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2004).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In this case, the RO has not fulfilled the statutory and 
regulatory requirement that VA must notify the appellant of 
the information and evidence necessary to substantiate the 
service connection claim and the requirement that such notice 
indicate which portion of any such information or evidence is 
to be provided by the appellant and which portion must be 
provided by VA.  Thus, this case must be remanded to the RO 
to ensure the veteran's due process rights.

It was noted in the November 2004 joint motion that the 
veteran had indicated on his December 2000 claim that he had 
received dental care from Dr. Donald Longfield of Kalkaska, 
Michigan.  As a result, VA's duty to assist was invoked and 
VA must make all reasonable efforts to obtain all available 
treatment records from Dr. Longfield.  See Ivey v. Derwinski, 
2 Vet. App. 320 (1992).  This case, therefore, must be 
remanded pursuant to the November 2004 order of the Court.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issue on 
appeal that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all 
treatment records from Dr. Donald 
Longfield, 134 South Cedar Street, 
Kalkaska, Michigan.  In addition, the RO 
should obtain all treatment records from 
the veteran's current dentist, Dr. Erik 
Molby of Traverse City, Michigan.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




